Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lawrence A. Villanueva on July 15, 2022.
The application has been amended as follows: 
In lines 2-3 of claims 2, 3, 16, 17, “or a derivative thereof” has been deleted.
In line 2 of claims 2, 3, 16 and 17, “pH” has been replaced with “the pH”.
In claims 3, 16, 17, at the end of each claim (i.e., after the recited structure), the claim ending “.” has been inserted.

			   REASONS FOR ALLOWANCE
Applicant’s asserts that the instant nanoparticles having a releasable hydrophobic dye at a different pH range would be different from the indicator dye chemically bonded to nanoparticles taught by Mohr et al. (WO 2012152531 A1).  Such assertion is found persuasive.  Applicant further states the enclosed machine translation.  Although the examiner does not see such machine translation, WO 2012152531 A1 filed on March 8, 2022 contains English translation and the examiner has confirmed the applicant’s statement/assertion.

			      EXAMINER’S COMMENT
Claims 1-3, 8 and 11 are allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, claims 15-12 include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on February 18, 200, is hereby withdrawn and claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/July 15, 2022                                                      /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762